Citation Nr: 1023098	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-25 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Roseburg, Oregon Healthcare 
System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
for surgery performed at Sacred Heart Medical Center on 
October 8, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from September 1974 to 
February 1977.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 determination by the 
Department of Veterans Affairs (VA) Roseburg, Oregon 
Healthcare System (ROHS).  A Board hearing at the local 
regional office (RO) was held in September 2009.  The Board 
remanded this case for further development in November 2009.  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder, evaluated as 70 percent disabling, and total 
hysterectomy, evaluated as 50 percent disabling; she was 
awarded a total disability rating based on individual 
unemployablity, effective August 22, 2002.

2.  The Veteran incurred private medical expenses for surgery 
performed at Sacred Heart Medical Center on October 8, 2004.

3.  VA payment or reimbursement of the cost of the private 
medical care provided on October 8, 2004, was authorized 
prior to the Veteran receiving that care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred on October 8, 2004, at Sacred Heart Medical Center 
have been met.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. 
§§ 17.52, 17.53, 17.54 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to payment or 
reimbursement of medical expenses incurred for surgery on a 
left wrist fracture performed at Sacred Heart Medical Center 
on October 8, 2004 by Kenneth P. Butter, M.D.  By way of 
background, the evidence of record showed that the Veteran 
fell and fractured her wrist on September 27, 2004.  Her son 
called the Roseburg VA Medical Center (VAMC) and was told to 
call 911.  The following day, the Veteran called the VAMC 
requesting evaluation for surgery as directed by the private 
emergency room.  She was directed to present at the Portland 
VAMC as they had orthopedic surgery and the Roseburg VAMC did 
not.  

The next VA treatment record is dated October 6, 2004.  It 
was noted that she was seen in the Indications Clinic a week 
ago by Dr. Brown.  Importantly, this visit does not appear to 
be documented in the treatment records of record.  This 
record indicated that Dr. Brown determined that she was a 
nonoperative candidate.  However, the Veteran had consulted 
an outside orthopedist who indicated that she did require 
surgery.  Another VA medical doctor at this point agreed that 
the Veteran would be better served having surgery and 
indicated that it should be done next week so it would be 
accomplished within the two-week window.  An October 7, 2004 
record showed that the Veteran called regarding having 
difficulty scheduling the surgery because there was a 
shortage of suites at the Portland VAMC.  It was indicated 
that surgery might be possible the following day, but if that 
failed, it would be scheduled for October 15, 2004.  The 
Veteran requested a fee-basis consult to have private 
surgery, which could not be approved at the Portland VAMC.  
The Veteran was distraught because she had been told by the 
private emergency room doctor back in September that surgery 
should be done within two days.  

Follow up addendums indicated that Dr. Butters was contacted 
requesting a description of the surgery and the Veteran was 
contacted to advise that fee basis request was being 
submitted.  A subsequent request indicated that the Veteran 
was requesting fee-basis approval for surgery and referred to 
a telephone note with the Portland VAMC orthopedic department 
liaison for surgery scheduling problems.  
Importantly, an October 7, 2004 Care Coordinator Note stated 
that the Veteran was originally scheduled for surgery on 
October 12th, but surgery had been moved to October 15th.  It 
was noted that the Veteran was extremely upset and inquired 
whether fee-basis was an option because a local private 
surgeon was able to do the surgery tomorrow.  It appears that 
the fee-basis option was discussed and that it was agreed 
that surgery needed to be done no later than October 12th.  
Dr. Brown, who originally indicated that the Veteran did not 
need surgery, agreed to do the surgery the following day.  At 
this point, the Veteran became very upset and was unsure 
whether she wanted Dr. Brown to perform the surgery.  It was 
noted that the Veteran's daughter called back and said the 
Veteran would not have surgery at the Portland VAMC, but 
would have it with the private surgeon.  It was then noted 
that because the VA was able to perform surgery in a timely 
manner, fee basis was not an option.  A follow up October 8, 
2004 addendum showed that the manager of the business office 
called Sacred Heart and confirmed that the Veteran was on 
surgery schedule, and subsequently, closed the case for 
Portland VAMC and referred it to Roseburg VAMC to resolve 
payment of Sacred Heart claim.  

An October 8, 2004 record by Dr. Brown indicated that the 
Veteran was scheduled for surgery, but she elected to have it 
done at an outside facility, which was appropriate as well.  
An October 20, 2004 notation indicated that fee-basis 
approval for the private surgery was denied because services 
were available through VA.  In December 2004, ROHS denied the 
Veteran's claim for reimbursement of her medical expenses 
associated with the surgery.  A follow up December 2004 VA 
opinion from a fee-basis supervisor and physician also denied 
the claim because services were available at the Portland 
VAMC.   

In statements of record and at the Board hearing, the Veteran 
asserted that she had received prior authorization from the 
VA to have the surgery performed by a private doctor.  In 
support of her contention, the Veteran has submitted an 
October 7, 2004 private treatment record from Dr. Butter's 
office indicating that VA would cover the surgery as it was a 
procedure that could not be done at VA.  A September 2006 
handwritten note provided under the treatment record 
indicated it was office policy to contact the patient's 
insurance carrier or paying institution for authorization on 
all surgeries before they are performed.  Further, the claims 
file also includes what appears to be an October 7, 2004 
interoffice handwritten note from the doctor's staff, which 
stated that "Patty" at the VA had indicated that VA would 
cover the October 8, 2004 surgery.  

The claims file also includes a September 2006 letter from 
Dr. Butters.  He stated that he saw the Veteran on October 4, 
2004 and recommended urgent surgery within 14 days.  The 
surgical report and associated records have also been 
associated with the claims file.  

In light of this evidence, the Board remanded this case to 
the ROHS for further clarification as to whether prior 
authorization from VA had been given with respect to the 
October 8, 2004 surgery and, if so, whether VA contacted the 
private doctor to rescind such authorization prior to the 
surgery.  The Board specifically directed the ROHS to take 
appropriate steps to determine whether prior authorization 
from VA was given (to include by the referenced VA employee 
"Patty") with respect to the October 8, 2004 surgery.  
Further, if prior authorization was given, it was to be 
determined whether VA contacted the private doctor to rescind 
such authorization prior to the October 8, 2004 surgery.  It 
was also ordered that clear documentation concerning these 
findings must be associated with the claims file.  
Unfortunately, on remand, the only additional documentation 
associated with the claims file was duplicate copies of the 
VA treatment records summarized above.  There was no 
indication that "Patty" was contacted for any further 
information.  In a January 2010 supplemental statement of the 
case, the ROHS simply provided that surgery was available at 
the VA in a timely manner, but the Veteran elected to have 
surgery at a non-VA facility by a non-VA physician.  No 
further discussion concerning prior authorization was 
provided.       

Although the record documents that at some point, the VA did 
schedule the Veteran for surgery on the same day as she was 
scheduled for private surgery, the primary matter at issue is 
whether the Veteran had prior authorization for the October 
8, 2004 private surgery and, if so, whether it was properly 
rescinded with the private doctor.  Unfortunately, given that 
the ROHS did not do the further development concerning the 
matter of prior authorization as directed in the Board's 
November 2009 remand, the Board must base its decision on the 
evidence of record because it appears that any further 
attempts to develop this claim would be futile.  

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  Care 
in public or private facilities, subject to the provisions of 
38 C.F.R. § 17.53 through f, will only be authorized, whether 
under a contract or an individual authorization, for (1)  
Hospital care or medical services to a veteran for the 
treatment of (i) A service-connected disability; or (ii) A 
disability for which a veteran was discharged or released 
from the active military, naval, or air service; or (iii) A 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a 
service-connected disability; or (v) for any disability of a 
veteran participating in a rehabilitation program under 38 
U.S.C. ch. 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j). 38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet.App. 539, 541 (1997).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

As the Veteran has been awarded a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective August 22, 2002, at the time of her 
October 8, 2004 surgery, she did meet the requirements of 
38 C.F.R. § 17.52 for eligibility of individual 
authorization.  According to documentation in the claims 
file, it is clear that the private doctor's office clearly 
believed that it had received vocal authorization from 
"Patty" at the VA for the surgery in accordance with its 
standard procedures.  Documentation in the VA treatment 
records also showed that the private office was contacted by 
"Patty" at the VA the day prior to the surgery.  Further, 
as the subsequent denial for the private surgery on a fee-
basis was not documented in the VA records until October 20, 
2004, 12 days after the surgery, it is also apparent that the 
private doctor's office had not been informed of any 
rescission of the authorization prior to the surgery.  

Further, based on the VA treatment records, and the Veteran's 
statements, despite her request to have the surgery done on a 
fee-basis, it does not appear that the Veteran was explicitly 
told that the surgery would not be covered by VA until after 
the surgery had been performed.  However, the October 7, 2004 
Care Coordinator Note from the Portland VAMC indicated that 
fee-basis was not an option, but then the record stated that 
the case was referred to Roseburg to resolve payment of 
Sacred Heart claim.  In sum, the Board is presented with 
conflicting evidence that is essentially in a state of 
equipoise as to the conclusions to be drawn.  In such 
situations, a decision favorable to the appellant is mandated 
by 38 U.S.C.A. § 5107(b).  Therefore, under the 
circumstances, when resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that the Veteran's 
October 8, 2004 surgery was authorized by the VA and, thus, 
entitlement to payment or reimbursement of medical expenses 
for surgery performed at Sacred Heart Medical Center on 
October 8, 2004 is warranted.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue on appeal, the 
satisfaction of VCAA requirements is rendered moot. 




ORDER

Entitlement to payment or reimbursement of medical expenses 
for surgery performed at Sacred Heart Medical Center on 
October 8, 2004, is warranted.  The appeal is granted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


